The opinion of the Court was delivered by
Wright, A. J.
The great object that should be kept in view in determining a question of legal construction should be to satisfy *337the equities of tbe case and effect substantial justice so far as that can be attained through the rules and principles of law. By an Act of the General Assembly, approved December, 1865, two ferries were established across the Congaree River, one “ at the site of the old Columbia Ferry,” and “ vested in James S. Guignard, his heirs and assigns, for the term of five years.” After the rates of toll are fixed by this Act it says: “ And the said James Guignard shall be allowed the right of way to his ferry through the lands of the estate of John O. Kinsler, on the eastern bank of the river wdiere the road now passes : Provided, That the said James S. Guignard shall be required to keep and use a substantial rope for crossing his flats at the place where hispresent main rope is now located: And provided, also, That only one toll shall be exacted for crossing said ferry and recrossing within twenty-four hours.”
Another ferry across the Congaree River was established by the same Act of the General Assembly and “vested in William Kinsler, Edward Kinsler and Henry O. Kinsler, their heirs and assigns, for the term of five years, with the same rates of toll allowed to James S. Guignard at his ferry; and they shall be permitted to have the right of way to their ferry through the lands of the said James S. Guignard, on the western bank of the river: Provided, however, That the said William Kinsler, Edward Kinsler and Henry O. Kinsler shall not be permitted to, land their flats within less than one hundred feet of the main rope now used by the said James S. Guignard as at present located : And provided, further, That only ne toll shall be exacted for crossing said ferry and recrossing within twenty-four hours.”
Here were two ferries, established by the same Act of the General Assembly, one vested in the appellants and the other in the respondents, each, by the Act of the General Assembly, having the right of way over the other’s lands. Hence, it might be very properly inferred that there was a mutual understanding between the said parties that such should be the case. It is conceded by the respondents that the General Assembly, in 1865, had the right to take private property for public use. That' it had that right is fully recognized by the following cases: Stark vs. McGowan, 1 N. & McC., p. 387 ; Gourdin vs. Davis, 1 Bail., 471. The right of way was established through the land of the respondents, as well as that of the appellants, and that right having been once established by the General Assembly, and acquired, must remain as essential to the *338ferries as long as'the General Assembly shall continue them or either of them. If the doctrine contended for by respondents should prevail, then, at the expiration of the time for which the ferry was chartered, the right of way must be acquired and recognized every time the ferry shall be rechartered or the charter extended.
By an Act of the General Assembly, approved September 18, 1868, the appellants’ charter was extended for the term of fourteen years from the expiration of the first charter. The appellants having enjoyed the right of way from December, 1865, having acquired that right previous to the adoption of the Constitution of 1868, neither the Constitution of 1868 nor the Act of the General Assembly of September, 1868, entitled “an Act to declare the manner by which the lands, or the right of way over the lands, of persons or corporations may be taken for the construction and use of railways and other works of internal improvements,” can be applied to this case, as Section 23 of Article I of the Constitution of 1868, and the Act of Assembly made in pursuance of said Section, .only apply to persons or corporations desiring the right of way where it has not already been obtained and such person or corporation not in possession.
The injunction must be dissolved and the judgment of the Court below reversed.
Moses, C. J., and Willard, A. J., concurred.